NUMBER 13-21-00453-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI – EDINBURG


SCI TEXAS FUNERAL SERVICES, LLC
D/B/A FUNERARIA DEL ANGEL
AND ERNESTO ESTRADA,                                    Appellants,

                                v.

ANA BERTHA GONZALEZ,
ADRIANA GONZALEZ,
BRITTNEY MEDINA, AND
ALEXIS MARIE MEDINA,                                    Appellees.


              On appeal from the 464th District Court
                    of Hidalgo County, Texas.


                             ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
       Appellants SCI Texas Funeral Services, LLC d/b/a Funeraria del Angel and

Ernesto Estrada have filed a motion for temporary relief in the above-referenced cause

through which they request that we stay discovery and all underlying proceedings pending

the resolution of its interlocutory appeal under Texas Civil Practice and Remedies Code

§ 51.016. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016. Counsel for appellees Ana

Bertha Gonzalez, Adriana Gonzalez, Brittney Medina, and Alexis Marie Medina indicated

they are opposed to the motion, but no response has been filed.

       The Court, having examined and fully considered appellants’ motion, is of the

opinion that appellants’ motion for temporary relief should be granted. Accordingly, we

grant appellants’ motion for temporary relief and we order all trial court proceedings to be

stayed pending further order of this Court.


                                                                      PER CURIAM

Delivered and filed on the
13th day of January, 2022.




                                              2